Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanji et al (US Patent Publication 2016/0272154).
Regarding claim 1, Sanji discloses a method of controlling at least one motor vehicle function of a motor vehicle, wherein the method comprises at least the following steps: (abstract; fig 2; ¶35)
detecting a position of a mobile terminal (2), such as a cell phone or a key, by radio according to a first (32) and second (31) radio standard, wherein the first and second radio standard are different; (fig 1; ¶20, 22)
verifying the detected position of the mobile terminal by comparing the detected position according to the first radio standard with the detected position according to the second radio standard; and (¶11, 38)
if the verified and detected position of the mobile terminal is inside a motor vehicle interior, controlling the at least one motor vehicle function. (S112 of fig 2; ¶41)
Regarding claim 2, Sanji further discloses wherein the mobile terminal comprises at least one of a cell phone or a key. (¶29)

Regarding claim 3, Sanji further discloses wherein the at least one motor vehicle function comprises at least one of the following functions: a motor function; 

Regarding claim 4, Sanji further discloses wherein the motor function comprises at least one of switching a drive engine on or switching the drive engine off. (¶4)

Regarding claims 5, 6, 13, and 14, the claims are rejected as being directed towards non-elected species (a heating function; a safety function; or an autonomous driving function) based on claim construction due to the alternative language of claim 3.

Regarding claim 7, Sanji further discloses wherein the first radio standard comprises Bluetooth, Bluetooth Low Energy, a wireless local area network (WLAN) or ultra-wide band (UWB) and the second radio standard comprises near-field communication (NFC) or UWB. (¶20)

Regarding claim 8, Sanji further discloses wherein the control of the motor vehicle function is performed if the detected position of the mobile terminal matches with a predetermined position. (S112 of fig 2; ¶41)

Regarding claim 9, Sanji further discloses wherein the method further comprises the steps of: detecting a subsequent position of the mobile terminal by radio according to the first and second radio standard; (¶35)
verifying the detected subsequent position of the mobile terminal by comparing the detected subsequent position according to the first radio standard with the detected subsequent position according to the second radio standard; (¶11, 38)
if the verified detected subsequent position no longer corresponds to the predetermined position, terminating the motor vehicle function; (¶11, 38)
detecting a position of a second mobile terminal by radio according to the first and second radio standard; (¶11, 38)
verifying the detected position of the second mobile terminal by comparing the detected position according to the first radio standard with the detected position according to the second radio standard; and (¶11, 38)
if the verified position of the second mobile matches the predetermined position, controlling the at least one motor vehicle function. (¶11, 38)

Regarding claim 17, Sanji discloses a control system for controlling at least one motor vehicle function, wherein the control system comprises at least: (Abstract)
a first detection device configured to detect the position of a mobile terminal by radio according to a first radio standard;  a second detection device configured to detect the position of the mobile terminal by radio according to a second radio standard; (fig 1; ¶20, 22)
a verification device configured to verify the detected position of the mobile terminal; and (¶11, 38)
a control device configured to control a motor vehicle function depending on the verified position of the mobile terminal. (fig 2; ¶41)

Regarding claim 18, Sanji further discloses wherein the control system further comprises at least one of a receiving device configured to receive a status signal from the mobile terminal; a sensor device configured to detect at least one of a temperature, a motor vehicle state, or a partial area of the motor vehicle interior; a charging device configured to charge the mobile terminal; a database device; or a mobile device. (fig 1B; ¶20-21)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanji as applied to claims 3, and 1 above, and further in view of Vardharajan (US Patent Publication 2021/0046888)
Regarding claim 5, Vardharajan teaches wherein the heating function comprises at least one of heating a motor vehicle interior, a battery, or a drive engine. (abstract; ¶31)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the heating function comprises at least one of heating a motor vehicle interior, a battery, or a drive engine as taught by Vardharajan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 6, Vardharajan teaches wherein the safety function comprises at least one of releasing a steering wheel lock, releasing a brake, or changing a gear. (¶98)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the safety function comprises at least one of releasing a steering wheel lock, releasing a brake, or changing a gear as taught by Vardharajan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 13, Vardharaian teaches wherein the method further comprises the steps of: detecting a temperature, wherein the detected temperature comprises at least one of a motor vehicle interior temperature, an engine temperature, a battery temperature, or an ambient temperature; and controlling the heating function depending on the detected temperature. (¶31, 100)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the method further comprises the steps of: detecting a temperature, wherein the detected temperature comprises at least one of a motor vehicle interior temperature, an engine temperature, a battery temperature, or an ambient temperature; and controlling the heating function depending on the detected temperature as taught by Vardharaian because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, Vardharaian teaches wherein the method further comprises the steps of: detecting a motor vehicle state, wherein the detected motor vehicle state comprises a seat occupation state; and controlling the safety function depending on the motor vehicle state.  (¶45)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the method further comprises the steps of: detecting a motor vehicle state, wherein the detected motor vehicle state comprises a seat occupation state; and controlling the safety function depending on the motor vehicle state as taught by Vardharaian because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 15, Vardharaian teaches wherein the method further comprises the steps of: optically detecting at least a partial area of the motor vehicle interior; comparing the detected partial area with user facial information from a database device; authenticating the user based on the comparison; and controlling the at least one motor vehicle function depending on the authentication of the user. (¶70)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the method further comprises the steps of: optically detecting at least a partial area of the motor vehicle interior; comparing the detected partial area with user facial information from a database device; authenticating the user based on the comparison; and controlling the at least one motor vehicle function depending on the authentication of the user as taught by Vardharaian because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanji as applied to claims 8 and 1 above, and further in view of Bouchard et al (US Patent Publication 2019/0126843)
Regarding claim 10, Bouchard teaches wherein the method further comprises the steps of: engaging the mobile terminal in a holding device in the predetermined position when the control of the motor vehicle function is started, wherein the mobile terminal is non-releasably held by the holding device; and disengaging the mobile terminal from the holding device when the motor vehicle function is terminated. (¶158)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the method further comprises the steps of: engaging the mobile terminal in a holding device in the predetermined position when the control of the motor vehicle function is started, wherein the mobile terminal is non-releasably held by the holding device; and disengaging the mobile terminal from the holding device when the motor vehicle function is terminated as taught by Bouchard because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 11, Bouchard teaches wherein the method further comprises the step of charging the mobile terminal at the predetermined position. (¶162)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the method further comprises the step of charging the mobile terminal at the predetermined position as taught by Bouchard because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Bouchard teaches wherein the method further comprises the steps of: generating a status signal of the mobile terminal, wherein the status signal indicates in particular whether a telephone call is being made with the mobile terminal; and controlling the at least one motor vehicle function depending on the status signal from the mobile terminal. (¶191)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the method further comprises the steps of: generating a status signal of the mobile terminal, wherein the status signal indicates in particular whether a telephone call is being made with the mobile terminal; and controlling the at least one motor vehicle function depending on the status signal from the mobile terminal as taught by Bouchard because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sanji as applied to claim 1 above, and further in view of Viner et al (US Patent Publication 2019/0126843)
Regarding claim 16, Viner teaches wherein the method further comprises the steps of: authenticating payment information by radio according to the second radio standard; and controlling the at least one motor vehicle function depending on the authentication of the payment information. (¶40)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sanji with wherein the method further comprises the steps of: authenticating payment information by radio according to the second radio standard; and controlling the at least one motor vehicle function depending on the authentication of the payment information as taught by Viner because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669